Judge LEWIS
concurring in the result.
I concur in the result: Where a plaintiff sues two or more defendants, the plaintiff should clearly state that the actions are in the alternative, if they are. In the event that the plaintiff takes a voluntary dismissal as to one or more defendants, the plaintiff should move to strike those sections of the complaint no longer applicable. Otherwise, do the allegations remain viable, lurking in various counts, waiting to spring upon unsuspecting parties, lawyers or judges? Or alternatively, are these lines redacted by some unnamed, unseen entity and if so, just which lines?
However, the present state of the law does not seem to require either.